Title: To George Washington from Robert R. Livingston, 26 February 1783
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 26th Feby 1783.
                        
                        In compliance with the directions of Congress contained in the inclosed resolution I have the honor to inform
                            your Excellency that our last dispatches dated in October announce a disposition in the belligerent powers to terminate
                            the war by a general peace the Court of London whose sincerity was most suspected because it was to make the greatest
                            sacrifices appears to have smoothed the way by the commission to Mr Oswald (which your Excellency has seen) empowering him
                            to treat with the thirteen United States of America Mr Ranival (brother to Mr Gerard) having been sent from France to
                            sound the intentions of the British minister returned perfectly satisfied of their sincerity. A Little before our
                            dispatches were closed our Ministers had delivered their proposition to the court of London they consisted of three Genl
                            heads which comprized our right to the Fisheries the extent of our territories & commercial objects—Tho’ these
                            propositions contain all we could ask under each of these heads yet Mr Oswald gave our ministers reason to conclude that
                            they would be granted which I am inclined to believe they have been in their fullest extent from the lead which our
                            ministers have taken in acquiring provisional articles—France Spain & Holland had made their proposals so that the
                            King of Great Britain was perfectly apprized of their demands before he met his parliament There is little room therefore
                            to doubt when these facts are compared with the speech of his Britanic Majesty that unless some unforeseen event should
                            arise a general peace will be concluded before the opening of the next campaign.
                        I was honoured by your Letter of the 18th—I have delivered the one enclosed to Mr Jefferson who is detained
                            by order of Congress till they receive more certain advices as to the issue of the negotiation. I should also acknowledge
                            the recd of your favor of the 8th of Jany which I found here on my return from the Country. I think wth you that the
                            british administration will chuse to take the advise of parliament on the terms of peace before they agree to them. Yet
                            they have gone every length with respect to us—In this however they are perfectly safe as the opposition have all along
                            dictated that measure, so that on this quarter they are secured from their attacks More circumspection
                            will be necessary in adjusting the articles wth the other belligerent powers to this cause we may
                            probably attribute the delays that this business still seems to strugle with.
                        Be pleased Sir to accept my comps. & those of my family, who join me in returng our best respects to
                            Mrs Washington. I have the honor to be Dr Sir with great respect & esteem Your Most Obt Hum. Servt
                        
                            R.R. Livingston
                        
                    